 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KATHRYN ANN ELLIS,                               Case No. 1:19-cv-200-NONE-JDP (HC)
12                       Petitioner,                   ORDER TO STAY SCHEDULING ORDER
13           v.                                        ECF No. 24
14    WARDEN OF CENTRAL CALIFORNIA
      WOMEN’S FACILITY,
15
                         Respondent.
16

17

18          Petitioner Kathyrn Ann Ellis, a state prisoner represented by counsel, seeks a writ of
19   habeas corpus under 28 U.S.C. § 2254. ECF No. 1. On July 19, 2019, respondent filed a motion
20   to dismiss the petition as untimely. ECF No. 11. On March 13, 2020, we recommended that the
21   court deny respondent’s motion to dismiss, and we issued a scheduling order. ECF No. 24.
22   Respondent has asked that the scheduling order not take effect until the assigned district judge has
23   ruled on the motion to dismiss. See ECF No. 25. Accordingly, we hereby stay the order pending
24   the district judge’s ruling on our findings and recommendations.
25

26
27

28
 1
     IT IS SO ORDERED.
 2

 3
     Dated:     March 30, 2020
 4                               UNITED STATES MAGISTRATE JUDGE
 5

 6   No. 206.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                 2
